Alexis McLean

To: MAbend@council.nyc.gov
Cec: Johnathon P. Hardaway
Friday, May 03, 2019 2:23 PM

You forwarded this message on 9/30/2019 1:33 PM.

Hello Monica,

Once again, please convey my and Johnathon Hardaway’s (carbon copied on this email) apologies to Council Member Laurie Cumbo. We are
both disappointed that this incident occurred at all and that a Medgar Evers College student was involved. As Dean of Student Affairs here at
the College, I assure you that the actions of Sakia Fletcher are an aberration and in no way emblematic of the typical behavior of the College's
student body.

I am sending you this email to update Council Member Cumbo on the progress the College has made in redressing what occurred during the
NYC Community Board 9 meeting on April 30, 2019.

The Disciplinary Process
The College has scheduled a disciplinary hearing for Friday, May 10, 2019 at 9:30 AM in Room 307 at 1637 Bedford Avenue in Brooklyn. The
student has the ability to request that the hearing be open to the public. The Chair of the disciplinary committee may decide to keep the

hearing closed to the public.

The College will provide documentary and witness testimony and witness affidavits evidencing Ms. Fletcher's April 30th behavior. Please let
me know if Council Member Cumbo would like to either provide a statement to be read at the hearing or testify in person.

 

Here is a link to Article XV of the City University of New York’s By-Laws on the student code of conduct: https:/ /policy.cuny.edu/bylaws
/article-xv/. Ms. Fletcher could receive the following sanctions:
A. Admonition. An oral statement to the offender that he has violated university rules.
B. Warning. Notice to the offender, orally or in writing, that continuation or repetition of the wrongful conduct, within a period of time
stated in the warning, may cause far more severe disciplinary action.
c. Censure. Written reprimand for violation of specified regulation, including the possibility of more severe disciplinary sanction in the
event of conviction for the violation of any University regulation within a period stated in the letter of reprimand.
D. Disciplinary Probation. Exclusion from participation in privileges or extracurricular University activities as set forth in the notice of
disciplinary probation for a specified period of time.
E. Restitution. Reimbursement for damage to or misappropriation of property. Reimbursement may take the form of appropriate service
to repair or otherwise compensate for damages.
F. Suspension. Exclusion from classes and other privileges or activities as set forth in the notice of suspension for a definite period of
time.
G. Expulsion. Termination of student status for an indefinite period. The conditions of readmission, if any is permitted, shall be stated in
the order of expulsion.

 

Council Member Cumbo’s NYPD Police Report

Yesterday, the College was contacted by the NYPD about Council Member Cumbo’s police report. PO

Please contact me at 718.270.6046 or Johnathon at 718.270.5002 with any additional questions.

Thank you,

Dr. Alexis J. McLean

Interim Dean of Student Affairs
Medgar Evers College-CUNY

1637 Bedford Avenue, Room $-306
P: 718.270.6046

E: amclean@mec.cuny.edu
